Per Curiam.

Plaintiff contractor not having complied with the provisions of the contract incident to the “ Certificate of Final Acceptance ”, its claim for any unpaid balance is premature and was properly dismissed. Accordingly, we do not pass on the effect of the provision in subdivision (d) of section 4" of the “ Form of Contract ” that the contractor, if the Authority requires it, must execute a general release. Judgment dismissing complaint affirmed, with costs, and order affirming denial of plaintiff’s motion for partial summary judgment affirmed.
Conway, Ch. J., Desmond, Dye, Fuld, Froessel and Burke, JJ., concur; Van Voorhis, J., taking no part.
Judgment affirmed.